UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1844



LINDA SYDNOR,

                                            Plaintiff - Appellant,

          versus

STATE DEPARTMENT OF EDUCATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-95-580-K)


Submitted:   December 19, 1996         Decided:     December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Linda Sydnor, Appellant Pro Se. Valerie Valenti Cloutier, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting the

employer's motion for summary judgment in Appellant's action filed

pursuant to the Americans with Disabilities Act, 42 U.S.C. §§

12101-12117 (1994), the Rehabilitation Act of 1973, as amended, 29

U.S.C. §§ 791-794 (1994), and MD. ANN. CODE art. 49B, §§ 7, 16
(1994). We have reviewed the record and the district court's opin-

ion and find no reversible error. Appellant failed to establish a

prima facie case of discrimination. Accordingly, we affirm. See

Ennis v. National Ass'n of Bus. & Educ. Radio, 53 F.3d 55, 58 (4th

Cir. 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2